DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on May 17, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1 and 16 and has canceled claims 8 and 18. 
Claims 1-7, 10-17 and 19 remain pending in this application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a doubly periodic grating” recited in claim 5 is confusing and indefinite.  It is not clear what considered to be the “doubly” and the “singly”.  It is not clear if this means the grating is a linear grating has two periods or the grating is a two-dimensional grating with two period in orthogonal direction?  For the purpose of examination, this phrase is being examined as “two-dimensional grating with two periods in orthogonal directions”.  Applicant still fails to provide definite definition and clarification for the phrase.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11, 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Robbins et al (US 2018/0113309 A1) in view of the US patent application publication by Vallius et al (US 2017/0363871 A1).
Claims 1 and 16 have been amended to necessitate the new grounds of rejection.  
Robbins et al teaches a display device for a near-eye or personal display (Figure 7) wherein the display is comprised of a light-guide (100, please see Figures 1A-1C, 5 and 6), capable of guiding light by internal reflection (please see Figures 5, 6 and 7), a diffractive in-coupling grating (112, please see paragraph [0039]) and a diffractive out-coupling grating (116, Figures 1A -1C), wherein the in-coupling grating is adapted to couple light directed thereto the light-guide so as to allow propagation of the light to the out-coupling grating, wherein the in-coupling grating is adapted to couple light to the light-guide as at least two diffraction wavefronts (please see Figures 5 and 6) and the display element further comprises at least two different exit pupil expander gratings (114a and 114b) adapted to guide said wavefronts respectively to the out-coupling grating along two different paths, and wherein the in-coupling grating is adapted to couple said at least two diffraction wavefronts to the light-guide by diffraction light into the first positive and first negative reflection order respectively, (please see Figures 5 and 6 and paragraphs [0034] to [0047] and [0063]).  
Robbins et al teaches that the wavefronts are each adapted to carry a partial image of a total image directed to the in-coupling grating for increasing the maximum field of view that can propagate on the out-coupling grating, (please see the abstract).  
With regard to claim 16, Robbins et al, with details stated above, further implicitly teaches a method for producing an image on the personal display wherein the method comprises the step of directing light to the in-coupling grating (112) arranged on a light-guide capable of guiding light laterally by total internal reflection, the step of guiding in-coupled light to at least one exit pupil expander (114a  and 114b), arranged to extend the exit pupil of the display and the step of guiding light from the at least exit pupil expander grating to the out-coupling grating (116) for producing a viewable image.  The method further comprises, on the in-coupling grating, coupling light to the light-guide as two diffraction wavefronts (please see Figures 5 and 6), guiding the two diffraction wavefronts to two different exit pupil expander gratings for extending the exit pupil of the display and guiding the light from the two exit pupil expander gratings to the out-coupling grating.  The two diffraction wavefronts correspond to the first positive and first negative reflection order respectively, (please see paragraphs [0034] to [0047] and [0063]).    
With regard to amended claim 17, Robbins et al teaches the near-eye display is a personal display (Figure 7) wherein the display is comprised of a light-guide (please see Figures 1A to 1C, 5-7, capable of guiding light by internal reflection (100, please see Figures 5a and 5b), a diffractive in-coupling grating (112, please see paragraph [0039]) and a diffractive out-coupling grating (116), wherein the in-coupling grating is adapted to couple light directed thereto the light-guide so as to allow propagation of the light to the out-coupling grating, wherein the in-coupling grating is adapted to couple light to the light-guide as at least two diffraction wavefronts (please see Figure 5 and 6) and the display element further comprises at least two different exit pupil expander gratings (114a and 114b) adapted to guide said wavefronts respectively to the out-coupling grating along two different paths, and wherein the in-coupling grating is adapted to couple said at least two diffraction wavefronts to the light-guide by diffraction light into the first positive and first negative reflection order respectively, (please see Figures 5 and 6 and paragraph [0063]).  
This reference has met all the limitations of the claims.  
With regard to claims 1, 16 and 17, Robbins et al teaches that, as shown in Figures 1A to 1C, 5-7, the grating vector of the in-coupling grating, exit pupil expander gratings and out-coupling grating are chosen such that the wavefronts are out-coupled from the light-guide by the out-coupling grating.  This reference however does not teach explicitly that the wavefronts have the same orthogonal wave vector components as when incident on the in-coupling grating.  Vallius et al in the same field of endeavor teaches a near-eye display device with extended field of view wherein the vectors of the in-coupling diffractive gratings, the exit pupil expander gratings and the out-coupling grating may be chosen that the wavefronts of the incident light and the wavefronts out-coupled from the light guide are in the same direction, (Figures 3, 8 and 12), which means the wavefronts have same orthogonal wave vector components as when incident on the in-coupling grating.  It would then have been obvious to one skilled in the art to apply the teachings of Vallius et al to modify the  near eye display of Robbins et al for the benefit allowing the wavefronts of the light incident on the in-coupling grating and wavefronts out-coupled from the lightguide to be of the same direction for achieving the desired viewing. 
  With regard to claim 2, Robbins et al teaches that the two different exit pupil expander gratings (114a and 114b, Figures 1A to 1C, 5-6) are located laterally essentially on opposite sides of the in-coupling grating.  
With regard to claim 3, Robbins et al teaches that the out-coupling grating (116, Figure 1C) is located symmetrically with respect to the exit pupil expander gratings (114a and 114b). 
With regard to claim 4, Robbins et al in a different embodiment teaches that the exit pupil expander gratings (814a and 814b, Figure 8) are arranged as fan-shaped zones symmetrically with respect to the in-coupling grating, (812).  
With regard to claims 5-6, Vallius et al teaches that the in-coupling grating may comprise a two dimensional grating with two grating periods in orthogonal directions, (please see Figure 19, paragraph [0057]).  With regard to claim 6, Vallius et al teaches that the in-coupling grating is periodic in both orthogonal lateral directions so that it, with the combination of Robbins et al, in-couples light mainly to the first positive and negative orders in the first orthogonal direction and in the first positive or negative in the other orthogonal direction.  

With regard to claim 7, Vallius et al teaches that the in-coupling grating may also be a singly periodic grating, (Figure 17).  
With regard to claim 11, Robbins et al teaches that the wavefronts are each adapted to carry partial image of total image directed to the in-coupling grating for increasing the maximum field of view that can propagate on the out-coupling grating.  
With regard to claim 13, as shown in Figures 1A to 1C, Robins et al teaches that the in-coupling grating (112) is arranged on one side of the light-guide only.  
With regard to claim 14, Robbins et al teaches that the wearable display element may be utilized as an augmented reality eyewear element, (please see Figure 7).  
With regard to claim 15, Robbins et al teaches that the personal display device may be a near-eye display device that is comprised of an image source (204, Figures 5-6) for projecting an image and at least one diffractive display element for displaying the image projected to said in-coupling grating (112) thereof on the out-coupling grating (116).  
With regard to claim 19, Robbins et al teaches that the wavefronts are each adapted to carry a partial image of a total image directed to the in-coupling grating for increasing the maximum field of view that can propagate on the out-coupling grating, (please see Figures 5 and 6 and the abstract).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al and Vallius et al as applied to claim 1 above and further et al in view of the US patent issued to Laakkonen (PN. 8,593,734).
The near-eye display element taught by Robbins et al in combination with the teachings of Vallius et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 10, these references do not teach explicitly that the in-coupling grating comprises at least two portions arranged laterally with respect to each other and have different grating line orientation and/or profile for performing the coupling.  Laakkonen in the same field of endeavor teaches a beam expansion structure wherein the input grating (22, Figures 3a and 3b) has at least two portions (22a and 22b) arranged laterally with respect to each other and having different grating line orientations and profile to couple the incident light into right and left directions to the exit pupil expander gratings (24a and 24B).  It would then have been obvious to one skilled in the art to apply the teachings of Laakkonen to modify the in-coupling grating to have two portions with asymmetric grating line orientations and profiles that are arranged laterally for the benefit of properly diffracting and coupling the incident light to two exit pupil expander gratings at desired lateral locations.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al and Vallius et al as applied to claim 1 above and further in view of the US patent issued to Tervo et al (PN. 10,061,124).
The near-eye display element taught by Robbins et al in combination with the teachings of Vallius et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 12, these references do not teach that the exit pupil expander gratings comprises a first grating section and a second grating section that are arranged on opposite sides of the light-guide.  Tervo et al in the same field of endeavor teaches a diffractive beam expander wherein the exit pupil expander grating comprises a first grating section (42, Figures 2 and 3) and a second grating section (44) that are disposed on opposite sides of the light-guide.  It would then have been obvious to one skilled in the art to apply the teachings to modify the exit pupil expander gratings of Robbins et al to alternatively has the two grating portions be disposed on opposite of the light-guide for the benefit of providing different design for the display element.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872